UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2017 HTG Molecular Diagnostics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37369 86-0912294 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3430 E. Global Loop Tucson, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (877) 289-2615 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a) of the Exchange Act. Item 8.01 Other Events. Effective June 14, 2017, HTG Molecular Diagnostics, Inc. (the “Company”) entered into a statement of work (the “SOW”) with QIAGEN Manchester Limited (“QIAGEN”), a U.K. corporation and wholly owned subsidiary of QIAGEN N.V. The SOW was entered into pursuant to the Company’s Master Assay Development, Commercialization and Manufacturing Agreement (the “Master Agreement”) with QIAGEN, and addresses development activities expected to be conducted by the Company and QIAGEN in connection with the initial phase of a sponsor project agreement entered into between QIAGEN and a pharmaceutical company (“Initial Phase”). Under the SOW, the Company and QIAGEN are expected to perform development work for the Initial Phase of what is expected to become a multi-stage project leading to the potential development and commercialization of a next generation sequencing-based companion diagnostic assay. The development work is expected to support one of the pharmaceutical company’s therapeutic development and commercialization programs. QIAGEN will pay the Company low single digit millions of dollars for the Initial Phase development work performed under the SOW, and the Company and QIAGEN will also share in any net profits (as determined under the Master Agreement) generated by the Initial Phase. In connection with the execution of the SOW, HTG and QIAGEN also amended the Master Agreement, to provide that, in the event of a change in control, neither party will be able to terminate the SOW, or the Master Agreement to the extent it relates to the SOW.
